Citation Nr: 0841931	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  99-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to nicotine dependence.  

3.  Entitlement to effective dates and disability ratings for 
nicotine dependence, emphysema, and COPD.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  
The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for nicotine dependence and emphysema and 
COPD, to include as secondary to nicotine dependence.  The 
veteran testified before the Board in January 2001.  The 
Board remanded the claims for further development in March 
2001.    

In a November 2004 decision, the Board denied the veteran's 
claims for service connection for nicotine dependence, and 
for emphysema and COPD, to include as secondary to nicotine 
dependence.  The veteran died in December 2006, and the 
appellant appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2008 
Order, the Court substituted the appellant for the veteran.  
Additionally, in a July 2008 Decision and Order, the Court 
reversed the November 2004 Board decision and remanded it for 
the Board to award service connection for the claims and for 
prompt assignment of disability ratings and effective dates 
for each award.   

As directed by the July 2008 Decision and Order of the Court, 
the issue of entitlement to effective dates and disability 
ratings for nicotine dependence, emphysema, and COPD will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  The Board finds it inappropriate to assign 
the disability ratings and effective dates in the first 
instance.  Such assignment is to be performed by the RO to 
prevent any potential preclusive effect on potential appeal 
rights of those decisions by the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  The evidence shows that it is at least as likely as not 
that the veteran's nicotine dependence is related to his 
period of active service.  

2.  The evidence shows that it is at least as likely as not 
that the veteran's emphysema and COPD are related to his 
period of active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for nicotine 
dependence have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

2.  The criteria for service connection for emphysema and 
COPD, secondary to nicotine dependence, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The veteran's COPD, 
emphysema, and nicotine dependence, however, are not diseases 
subject to presumptive service connection.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In a July 22, 2008, Decision, the Court reversed a prior 
Board decision and remanded this case to the Board to award 
service connection for nicotine dependence, emphysema, and 
COPD.  The Court found that nicotine dependence was incurred 
in the veteran's service and that emphysema and COPD were 
proximately due to or the result of that nicotine dependence.  
The Board is bound by the Court's order granting service 
connection for these disabilities.  Harris v. Brown, 7 Vet. 
App. 547 (1995).  Accordingly, service connection for 
nicotine dependence, emphysema, and COPD is granted.  


ORDER

Service connection for nicotine dependence is granted.  

Service connection for emphysema and COPD, secondary to 
nicotine dependence, is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claim for entitlement to effective dates and 
disability ratings for nicotine dependence, emphysema, and 
COPD.  Pursuant to a July 2008 Decision and Order of the 
Court, prompt assignment of disability ratings and effective 
dates for the awards of service connection for nicotine 
dependence, emphysema, and COPD is required.  However, it is 
inappropriate for the Board to assign effective dates and 
disability ratings in the first instance because of the 
potentially preclusive effect on the appellant's appeal 
rights.  Therefore, those issues must be remanded for action 
by the agency of original jurisdiction.

Accordingly, the case is REMANDED for the following action:

Promptly assign effective dates and 
appropriate disability ratings for the 
veteran's nicotine dependence, 
emphysema, and COPD disabilities.    
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


